HAL P. DEKLE, Circuit Judge.
This action is at law by the surviving widow of the deceased insured. Plaintiff is named beneficiary in the policy in question. This case was duly tried before the court without a jury, there being no demand for jury trial.
The policy was issued in 1943 in New Orleans, Louisiana, but was delivered to the insured in Havana, Cuba, where he then lived and later died a Cuban national, in 1960. There is no dispute that premiums have been duly paid. The issue arises by virtue of defendant’s denial of liability on the grounds that the Cuban monetary decree of 1951 in pursuance of Cuban Law #13 of 1948, required all contracts theretofore payable in dollars to or by Cuban nationals in Cuba to be paid in Cuban pesos instead. Defendant contends that this modified the terms of the policy which provided for payment in United States dollars in New Orleans. Defendant additionally alleged that thereafter the insured agreed with the defendant that the terms of the policy be modified accordingly and submitted evidence that payments thereafter were in fact paid in pesos instead of dollars, thus adopting or ratifying the method of payment in pesos.
Defendant’s third position is that the confiscation of defendant’s insurance business in Cuba by Cuban Resolution #3 of October 24, 1960 avoids any liability under this contract and that a post-Castro law #568 in 1959 prohibited the payment of any monies to Cuban nationals anywhere except in Cuba.
The court has rejected these same contentions, save that regarding the alleged action of the parties in subsequent dealings in pesos for payments under this policy, in this court’s opinion of even date in Raij v. Pan American Life Ins. Co., circuit court of Dade County, in chancery, no. 61-C-7089 [19 Fla. Supp. 162].
The court finds in this cause that on the issue of the asserted change of the provision of the policy regarding payment in dollars the insured by his actions in both paying premiums and receiving benefits in pesos thereby accepted the modification for such payment under Cuban law for the purposes of his insurance contract, and that the terms of the policy for payment in dollars were effectively modified, and the insured, and now his beneficiary, this plaintiff, is bound thereby but is entitled to recover benefits *169hereunder in Cuban pesos or the equivalent thereof in United States dollars at the present United States exchange rate, based upon the face amount of the policy, interest and other benefits provided in the policy, and accordingly it is ordered that plaintiff do have and recover of and from the defendant said sums upon application and calculation of the amount involved as above provided.
It is further ordered that plaintiff do have and recover of and from defendant the further sum of $1,500 in United States dollars hereby fixed and awarded as a reasonable attorney’s fee for services hereby by plaintiff’s attorney.